Citation Nr: 1107152	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  94-15 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.	Entitlement to a higher rating than 30 percent for 
postoperative residuals of        right knee anterior cruciate 
ligament reconstruction, partial meniscectomy, and an old patella 
fracture.

2.	Entitlement to a higher rating than 10 percent for traumatic 
arthritis of the            right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to February 
1983.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1991 rating decision of the Department of 
Veterans Affairs (VA) Regional  Office (RO) in Houston, Texas, 
which denied an increase in a 10 percent rating for postoperative 
residuals of right knee anterior cruciate ligament 
reconstruction, partial medial meniscectomy, and an old patella 
fracture. By this decision, the RO also increased the assigned 
rating for the service-connected right knee disability from 10 
percent to 100 percent, effective from December 7, 1990 to the 
end of February 1991, based on surgical or other treatment 
necessitating convalescence associated with service-connected 
disability. See 38 C.F.R. § 4.30. That rating thus reverted to 
the schedular 10 percent rating effective from March 1, 1991.  

Thereafter, an April 1992 RO decision extended the convalescent 
rating for two months under 38 C.F.R. § 4.30, ending at the end 
of May 1991; and reverting to the schedular disability rating of 
10 percent, effective from June 1, 1991.  

Throughout the pendency of this appeal, the RO has undertaken 
additional actions to award temporary total evaluations for post-
surgical convalescence. This has resulted in temporary 100 
percent disability ratings effective from April 15, 1993,  to the 
end of June 1993; and again from December 10, 2004, to the end of 
January 2005. The matter of the assignment of these temporary 
total ratings is not part of the instant appeal. The issues 
presently before the Board concern the permanent level of 
compensation for a right knee disability, and therefore the 
Board's analysis rests upon what is shown to be the general 
severity of right knee disability, apart from the time periods of 
temporary total evaluation.
Regarding the permanent evaluation of right knee disability, 
through a           September 1992 rating decision the RO 
increased the rating for the Veteran's postoperative residuals of 
right knee anterior cruciate ligament reconstruction, partial 
meniscectomy, and an old patella fracture, from 10 to 30 percent, 
effective from June 1, 1991. The Veteran continued the appeal, 
seeking a higher schedular evaluation. See A.B. v. Brown, 6 Vet. 
App. 35, 39 (1993) (the claimant is presumed to be seeking the 
highest possible rating for a disability unless he or she 
expressly indicates otherwise). Meanwhile, in October 1996, and 
again in January 2001,         the Board, in pertinent part, 
remanded this appeal for further development regarding the 
increased rating claim on appeal.  

In a May 2003 decision, the Board denied the Veteran's claim as 
to the issue of entitlement to an increase in a 30 percent rating 
for postoperative residuals of right knee anterior cruciate 
ligament reconstruction, partial meniscectomy, and an old patella 
fracture (under 38 C.F.R. § 4.71a, Diagnostic Code 5257); and 
granted a separate 10 percent rating for traumatic arthritis of 
the right knee (under 38 C.F.R.  § 4.71a, Diagnostic Code 5003-
5010). The RO implemented that grant in a            May 2003 
decision.

The Veteran then appealed the May 2003 Board decision to the 
United States Court of Appeals for Veterans Claims (Court). In a 
February 2004 Order, the Court granted a Joint Motion by the 
appellant and Secretary of VA (the parties). Thereby, the Court, 
in pertinent part, vacated the May 2003 Board decision as to the 
issue of entitlement to an increase in 30 percent rating for 
postoperative residuals of right knee anterior cruciate ligament 
reconstruction, partial meniscectomy, and an old patella 
fracture, and left the Board decision undisturbed as to the 10 
percent rating assigned for traumatic arthritis of the right 
knee. In compliance with the Court's Order, in August 2004, the 
Board remanded the case to the RO via the Appeals Management 
Center (AMC). 

In a December 2005 decision, the Board, in pertinent part, denied 
the Veteran's claim for entitlement to an increase in a 30 
percent rating for postoperative residuals of right knee anterior 
cruciate ligament reconstruction, partial medial meniscectomy, 
and old patella fracture. The Veteran then appealed the Board's 
decision to the Court, which in a March 2007 Order, granted a 
February 2007        Joint Motion of the parties as to the claim 
for an increased disability rating for postoperative residuals of 
right knee anterior cruciate ligament reconstruction, partial 
medial meniscectomy, and an old patella fracture. Thereby, the 
Court remanded the case to the Board for compliance consistent 
with the Joint Motion.        In compliance, the Board, in 
pertinent part, remanded this appeal for further development in 
July 2007.  

The Board again considered this matter in May 2009. At that time, 
it was found that based upon language in the February 2007 Joint 
Motion approved by the Court, there was direction to reconsider 
the criteria for rating the traumatic arthritis of          the 
right knee aspect of the right knee disability. The Board 
concluded that                by implication therefore, the 
secondary claim for a higher rating than 10 percent      for 
traumatic arthritis of the right knee remained on appeal (in 
addition to the claim       for increased rating for residuals of 
right knee surgery, beyond 30 percent).               The Board 
then remanded both increased rating claims to the RO for a                  
VA Compensation and Pension examination by an orthopedic surgeon. 

Most recently, in June 2010, the Board again remanded this case 
to ensure compliance with the dictates of the prior remand.  
Specifically, the Board remanded to ensure that the Veteran was 
afforded a VA examination by an orthopedic surgeon. Since that 
time, the Veteran has indeed undergone the requested VA 
orthopedic examination, by an orthopedic surgeon.  While the 
report of this September 2010 examination does not specifically 
indicate that the examiner, Dr. HB, is an orthopedic surgeon, the 
Board has verified the fact that Dr. HB is indeed an orthopedic 
surgeon.  The Board has added to the claims file six pages (from 
two different online sources) that document the examiner's 
credentials, and verify the factual finding that Dr. HB is an 
orthopedic surgeon.  The RO has complied with the dictates of the 
prior remand, and an additional remand is not needed.    

During the long period of this appeal, the Veteran testified at a 
Travel Board hearing at the Houston, Texas RO in November 1993. 
The Veteran was later notified of his right to another hearing 
before a current Veterans Law Judge but he declined. Also during 
the appeal, the case was transferred to the Columbia,           
South Carolina Regional Office (RO).  
 
As a final procedural consideration, in December 2010 the Veteran 
provided additional evidence to the Board consisting of a 
personal statement, and VA outpatient medical records. While the 
evidence was not accompanied by a waiver of RO initial 
jurisdiction, it is clear that the Veteran wants the evidence to 
be directly considered by the Board in its present adjudication 
of the appeal. Therefore,              the Board accepts such 
evidence for inclusion in the record. See 38 C.F.R.               
§ 20.1304.


FINDINGS OF FACT

1.	The Veteran is already in receipt of the maximum assignable 30 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257 for 
his service-connected post-operative residuals of right knee 
surgery. 

2.	Prior to September 16, 2010, the Veteran had right knee range 
of motion associated with traumatic arthritis of no worse than 0 
to 110 degrees, with a February 2008 VA outpatient report 
establishing normal range of motion in the right knee. 

3.	Beginning with the VA examination of September 16, 2010, the 
Veteran been shown to have had right knee extension limited to 15 
degrees when taking into consideration the impact of functional 
loss due to pain. 


CONCLUSIONS OF LAW

1.	The criteria are not met for a rating in excess of 30 percent 
for postoperative residuals of right knee anterior cruciate 
ligament reconstruction, partial meniscectomy, and an old patella 
fracture. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Code 5257 
(2010).

2.	The criteria are not met for a rating in excess of 10 percent 
for traumatic arthritis of the right knee for the period from 
March 30, 1992 to September 15, 2010. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 
4.71a, Diagnostic Codes 5010, 5260, and 5261 (2010).

3.	Resolving reasonable doubt in the Veteran's favor, the criteria 
are met for the assignment of a 20 percent rating for traumatic 
arthritis of the right knee for the period from September 16, 
2010, onwards. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Code 
5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 
2010), prescribes several requirements as to VA's duty to notify 
and assist a claimant with the evidentiary development of a 
pending claim for compensation or other benefits. Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf. See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"). A regulatory 
amendment effective for claims pending as of or filed after May 
30, 2008 removed the requirement that VA specifically request the 
claimant to provide any evidence in his or her possession that 
pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
later codified at 38 CFR 3.159(b)(1) (2010).

Through VCAA notice correspondence dated from November 2004 and 
April 2008, the RO/AMC informed the Veteran as to each element of 
satisfactory notice            set forth under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further 
indicated the joint obligation between VA and the Veteran to 
obtain pertinent evidence and information, stating that VA would 
undertake reasonable measures to assist in obtaining additional 
VA medical records, private treatment records and other Federal 
records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002). 

The relevant notice information must have been timely sent. The 
Court of Appeals for Veteran's Claims (Court) in Pelegrini II 
prescribed as the definition of timely notice the sequence of 
events whereby VCAA notice is provided in advance of the initial 
adjudication of the claim. See also 38 U.S.C.A. § 5103(a); 38 
C.F.R. 
§ 3.159(b)(1). In this case, neither notice correspondence 
preceded issuance of the June 1991 RO rating decision on appeal, 
and thus the literal definition of timely notice was not met. 
However, the VCAA timing-of-notice requirement could not possibly 
have been met because the VCAA was not even enacted until      
November 2000. In any event, while the subsequent VCAA notices 
followed issuance of the rating decision on appeal, the Veteran 
has had a complete opportunity to respond to the notice letters 
in advance of the most recent         October 2010 Supplemental 
Statement of the Case (SSOC) readjudicating his claims. There is 
no objective indication of any further relevant information or 
evidence that must be associated with the record. The Veteran has 
therefore had   the full opportunity to participate in the 
adjudication of the claims. See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

The RO/AMC has taken appropriate action to comply with the duty 
to assist           the Veteran through obtaining VA outpatient 
treatment records, and arranging for          the Veteran to 
undergo several VA medical examinations (including examination by 
an orthopedic surgeon as recently as September 2010). See 38 
C.F.R. §4.1 (for purpose of application of the rating schedule 
accurate and fully descriptive medical examinations are required 
with emphasis on the limitation of activity imposed by the 
disabling condition). In support of his claims, the Veteran has 
provided several personal statements and private treatment 
records. He has testified during a November 1993 Travel Board 
hearing. The record as it stands includes sufficient competent 
evidence to decide the claims. See 38 C.F.R. § 3.159(c)(4). Under 
these circumstances, no further action is necessary to assist the 
Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the VCAA 
or the implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant regarding 
what further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 
Accordingly, the Board will adjudicate the claims on the merits. 


Background and Analysis

Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1. Each service-connected 
disability is rated on the basis of specific criteria identified 
by Diagnostic Codes.  38 C.F.R. § 4.27 (2010). Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 
Generally, the degrees of disability specified are considered 
adequate to compensate for a loss of working time proportionate 
to the severity of the disability. 38 C.F.R. § 4.1. 
 
In order to evaluate the level of disability and any changes in 
severity, it is necessary to consider the complete medical 
history of the Veteran's disability. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991). Where an increase in the level of a 
service-connected disability is at issue, the primary concern is 
the present level of disability. Francisco v. Brown, 7 Vet. App. 
55 (1994). Nevertheless, a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007).

When evaluating a musculoskeletal disability based upon a range 
of motion, consideration is given to the degree of any additional 
limitation upon motion due to functional loss. DeLuca v. Brown, 8 
Vet. App. 202, 204-07 (1995). This includes the analysis of 
additional functional impairment above and beyond the limitation 
of motion objectively demonstrated involving such factors as 
painful motion, weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," such 
as during prolonged use, and assuming these factors        are 
not already contemplated in the governing rating criteria. Id. 
See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.

In this case, the RO has evaluated the service-connected 
postoperative residuals of right knee anterior cruciate ligament 
reconstruction, partial meniscectomy, and an old patella 
fracture, throughout the time period under review as 30 percent 
disabling premised upon 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
pertaining to other impairment of the knee. 

Under Diagnostic Code 5257, "other" knee impairment is 
evaluated based upon recurrent subluxation and/or lateral 
instability. This diagnostic code provides that    a 10 percent 
disability rating is warranted for slight disability, a 20 
percent rating           is warranted for moderate disability, 
and a maximum 30 percent evaluation is warranted for severe 
disability.

Meanwhile, traumatic arthritis of the right knee is evaluated at 
10 percent, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010, 
pertaining to traumatic arthritis.   Under Diagnostic Code 5010, 
traumatic arthritis is to be rated on the provisions regarding 
degenerative arthritis.

Under Diagnostic Code 5003, degenerative arthritis will be rated 
on the basis of limitation of motion of the specific joint or 
joints involved. When however, limitation of motion at the 
joint(s) involved is noncompensable, a 10 percent rating is 
warranted for each major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under this 
diagnostic code. Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion. Where there is no 
limitation of motion but x-ray evidence of involvement of two or 
more major joints or minor joint groups,          a 10 percent 
rating is assigned. A 20 percent rating is assigned where the 
above is present but with occasional incapacitating 
exacerbations.

Under further applicable rating criteria, Diagnostic Code 5260 
pertains to limitation of leg flexion, and provides for a 
noncompensable rating when flexion is limited to             60 
degrees. A 10 percent rating requires flexion limited to 45 
degrees; a 20 percent rating requires flexion limited to 30 
degrees; and the highest available 30 percent rating requires 
flexion limited to 15 degrees.

Diagnostic Code 5261 provides that limitation of motion of the 
knee will be assigned a noncompensable rating when extension is 
limited to 5 degrees.               A 10 percent evaluation 
requires extension limited to 10 degrees; a 20 percent rating 
requires extension limited to 15 degrees; a 30 percent rating 
requires extension limited to 20 degrees; a 40 percent rating 
requires extension limited to          30 degrees; and a maximum 
50 percent rating is assigned when extension is limited to 45 
degrees.

Normal range of motion for the knee is from 0 degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.

VA's Office of General Counsel in a precedent opinion determined 
that separate disability ratings may be assigned for limitation 
of knee flexion and of knee extension without violation of the 
rule against pyramiding (at 38 C.F.R. § 4.14), regardless of 
whether the limited motions are from the same or different 
causes. VAOPGCPREC 9-04 (September 17, 2004), 69 Fed. Reg. 59,990 
(2004). 
 
VAOPGCPREC 23-97 further held that a claimant may receive 
separate disability ratings for arthritis and instability of the 
knee, under Diagnostic Codes 5003 and 5257, respectively. See 
VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997). In 
order for a knee disability rated under Diagnostic Code 5257 to 
warrant a separate rating for arthritis based on X-ray findings 
and limitation of motion, limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261 does not have to be 
compensable, but must meet the criteria for a zero-percent 
rating. VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56,704 
(1998). 

Evidence of Record 

Initial medical evidence for review shows that in December 1990 
the Veteran underwent right knee arthroscopic surgery at a VA 
hospital to repair a ruptured anterior cruciate ligament. On 
examination prior to surgery there had been obvious signs of 
cruciate instability, including positive Lachman's and pivot 
shift. There was present range of motion from 0 to 130 degrees, 
with stability to varus and valgus stress, 1+ laxity to valgus 
stress, 2+ Lachman's and anterior drawer signs, positive pivot 
shift, and positive McMurray's. There were no operative 
complications.

On follow-up evaluation in April 1991, the Veteran complained of 
some popping in the right knee. Objectively, range of motion was 
from 5 to 125 degrees, with 1+ effusion and 1+ Lachman's. In June 
1991 he described continued retropatellar knee discomfort, with 
stiffness with pain and activity. Gait was normal and without 
assistive devices. Active range of motion was from 0 to 135 
degrees. There was patellar discomfort and crepitus with 
compression. By November 1991, active range of motion was at 0 to 
140 degrees. The right knee was considered well-healed. Strength 
was measured at 5/5. The March 1992 correspondence from a VA 
treating physician notes that post-surgery the Veteran had not 
attained full strength in his right leg and still had some 
instability of the knee, and appeared to have developed 
patellofemoral arthritis as well. It was felt that as a result, 
the Veteran would benefit by a change of occupation to a more 
sedentary type of job than that of a mover, with no heavy lifting 
above 20 pounds, no prolonged sitting without opportunity to 
stand up once an hour, and limited stair or ladder climbing.
In May 1992 on outpatient consultation, the Veteran reported 
continued anterior knee pain. The assessment given was of status-
post ACL reconstruction; and patellofemoral syndrome, 
unresponsive to conservative therapy. That same month, another 
treating physician wrote a note indicating that despite 
undergoing rehabilitation, the Veteran still had some knee 
instability, weakness and pain, and had developed patellofemoral 
joint arthritis. According to the physician, the Veteran should 
have occupational limitations to avoid repetitive squatting, 
stairs or other repetitive motion or heavy lifting. 

In July 1992, the Veteran underwent a VA Compensation and Pension 
examination by an orthopedist. He reported developing more 
symptoms with ACL instability, complaining of giving way and 
discomfort. He wore a right knee brace and took pain relievers 
for his discomfort. On objective examination there was residual 
measurable atrophy of the right thigh measuring 20 inches in 
circumference as compared to 21 inches on the left side. There 
was mild crepitus beneath the patella, and some discomfort with 
medial and lateral motion of the patella. Range of motion was 
from 0 to 135 degrees. The medial and lateral ligaments were 
intact and sound. The cruciate ligaments showed only a minimally 
detectable drawer sign on the right side. With extension and 
flexion of the knee, there was some popping of the patella as it 
slipped into the femoral grooves. The diagnosis was postoperative 
status right partial meniscectomy and ACL reconstruction with 
residual atrophy and symptoms as noted; and symptoms and findings 
suggesting some patellofemoral dysfunction.

The January 1993 correspondence from Dr. S.P.B., a rehabilitative 
medicine specialist, states the clinically the Veteran still had 
evidence of knee dysfunction, with frequent locking and buckling, 
and evidence of patellofemoral joint disease. According to the 
physician, from a functional standpoint, it was not believed        
the Veteran was "able to carry out the usual and customary task 
of a workman."

Records of VA outpatient treatment further reflect upon 
evaluation in April 1993 there was demonstrated right knee range 
of motion of from 10 to 80 degrees.       This improved upon 
evaluation in June 1993 to range of motion from 0 to 110 degrees. 
At this time, there was trace effusion, some quad atrophy, and                  
1+ Lachman's sign. 
The record reflects that the next detailed evaluation of the 
right knee is on file in  the form of an August 1998 VA 
examination report. On examination, the Veteran complained of 
right knee pain and stiffness, an inability to sit in one 
position for long, and difficulty walking distances. The right 
knee was examined, and there was no deformity or abnormal 
contour. The quadriceps were wasted, the diameter of the 
quadriceps being about 41-cm on the right versus 44-cm on the 
left. A patellar grinding test was markedly positive, and there 
was tenderness on the medial and lateral facets of the patella. 
Range of motion was from 0 to 135 degrees. The right knee was 
generally stable, as there was negative Lachman's and anterior 
drawer sign. The knee was stable to full varus and valgus stress. 
X-rays showed a very mild osteoarthritic changes in the medial 
compartment of the right knee. The diagnosis was mild 
osteoarthritis of the right knee. 

Upon reexamination in July 2002, objective evaluation revealed 
that the Veteran demonstrated range of motion in the right knee 
from 0 to 140 degrees, which was characterized as normal range of 
motion. There was no evidence of swelling or inflammation. 
Palpation revealed no evidence of tenderness or effusion. While 
there was mild crepitance of the right knee, there was no 
evidence of discomfort during the range of motion testing 
process. Otherwise, there was no evidence of impaired mobility or 
function on examination. There was also no evidence of 
significant pain, fatigue, weakness, lack of endurance or loss of 
coordination. Gait, posture and balance were normal. X-rays were 
negative for arthritic changes. The diagnosis was, in pertinent 
part, status-post arthroscopic surgery, and right knee 
degenerative joint disease. The VA examiner further commented 
that the Veteran likely experienced some amount of residual 
discomfort from his right knee condition. However, there was no 
indication of a disorder that would preclude the Veteran's 
participation in normal activities, to include the securing and 
maintaining of gainful employability. 

VA examination again in March 2005 indicated the Veteran's report 
of some knee locking, constant pain, and popping and grinding 
sensation. On physical exam, there was 5/5 motor strength in the 
right leg. Range of motion was from 0 to 135 degrees, with pain 
and popping on full flexion. There was no instability,                    
no crepitus, and no tenderness or warmth. There was no diminution 
in the range of motion with repetitive testing. There was no 
additional limitation by pain, fatigue, weakness or lack of 
endurance following repetitive use. A recent x-ray showed prior 
anterior cruciate ligament repair without significant arthropathy 
and a small suprapatellar joint effusion. The impression was of 
status post near total lateral meniscectomy some four months 
earlier, with chondromalacia and osteoarthritis of the knee 
joint. 

Thereafter, VA outpatient records show a March 2007 orthopedic 
clinic consultation, indicating the Veteran had full range of 
motion of the right knee, with crepitus present in the 
patellofemoral joint with full extension. He was stable to varus 
and valgus stress, though Lachman's was positive with a 
significant amount of laxity. However, drawer sign was negative, 
and there was no joint effusion.   Upon evaluation again in 
February 2008, both knees had full range of motion. There was 
mild tenderness to palpation along the anteromedial joint lines. 
There was stable Lachman's and negative McMurray's, and the right 
knee was stable to varus and valgus stresses. After review of x-
ray findings, the assessment was of early degenerative changes to 
the right knee.

More recently, the Veteran underwent VA medical examination in 
September 2010, this time by an orthopedic surgeon, consistent 
with the Board's prior remand directive. The objective findings 
included observation of 2 inches of quadriceps atrophy in the 
right knee compared to the left. The Veteran could not kneel or 
squat down. Range of motion initially was measured at from 0 to 
110 degrees, although painful motion started from 15 degrees and 
began again at 90 degrees with a feeling of catching. There was 
guarding when attempting to extend the knee past                   
15 degrees or to hyperflex the knee. According to the examiner, 
the disability had to be severe was there were multiple scars and 
a painful limp. The Veteran could not functionally walk for more 
than 10 to 15 minutes. Otherwise, the patella appeared stable. 
There was slight medial lateral instability. Drawer sign was 
slightly increased over the left side with a negative Lachman's 
test. During the exam without a brace the Veteran had an obvious 
limp, was unsteady, and had trouble weight bearing on his right 
knee. In summary, the Veteran had some old ACL tear, ACL 
deficient knee, osteoarthritis changes, absent medial and lateral 
meniscus, persistent quadriceps atrophy, pain on walking, and 
inability to squat and kneel,         all of which the examiner 
considered to be fairly severe impairment. 


Analysis

Having considered the record in its entirety, the Board will 
award a partial grant of the benefits sought in this instance, 
providing an increased 20 percent rating for traumatic arthritis 
of the right knee, effective September 16, 2010, while 
maintaining the already assigned separate 30 percent rating for 
postoperative residuals of right knee surgery. 

Regarding first the continued assignment of a 30 percent 
disability rating for postoperative residuals of right knee 
anterior cruciate ligament reconstruction, and subsequent knee 
surgeries, the Board observes that this is the maximum level of 
compensation benefits which the VA rating schedule will permit. 
The Veteran has been assigned a 30 percent evaluation for right 
knee post-surgical residuals under the provisions of Diagnostic 
Code 5257, pertaining to "other" impairment of the knee with 
subluxation and lateral instability. Under that diagnostic code,                       
a 30 percent evaluation is assignable for severe impairment, and 
moreover, is the maximum assignable disability rating pursuant to 
Diagnostic Code 5257. Hence, while there is concrete evidence 
over time of right knee instability, joint locking, and general 
functional impairment that would fall under the catch-all 
category of "other" impairment, no higher percentage disability 
rating is available under Diagnostic Code 5257. Further, 
Diagnostic Code 5257 remains the best available source of rating 
criteria for evaluating the service-connected postoperative 
residuals of right knee surgery. No other potentially applicable 
diagnostic code offers any better alternative. And while 
limitation of motion is an obvious additional component of right 
knee service-connected disability, that component has already 
been accounted for in the existing assignment of a separate 10 
percent rating for right knee traumatic arthritis (which as 
indicated below, is being increased to              20 percent, 
effective September 16, 2010). Under applicable law, the Veteran   
could not be twice compensated for right knee limitation of 
motion under separate disabilities of post-operative residuals of 
knee surgery, and knee arthritis. See 38 C.F.R. § 4.14 (providing 
that under VA's "anti-pyramiding rule," the evaluation of the 
same manifestation under different diagnoses is to be avoided). 
See also Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

Accordingly, even taking into account the most recent VA medical 
examination report from September 2010 in which right knee 
disability was characterized overall as severe in nature, the 
most pronounced such assessment yet, there is no discretion under 
provisions of the VA rating schedule to award any higher rating 
alone for the service-connected disability of post-operative 
right knee surgical residuals. A rating higher than 30 percent 
for this component of service-connected disability is therefore 
being denied. 

Turning to the additional component of right knee traumatic 
arthritis, however,         the Board sees fit to award a higher 
rating of 20 percent effective September 16, 2010, the date of 
the VA examination that established disability to this severity 
as demonstrated by limitation of motion. During the examination, 
the Veteran initially demonstrated range of motion from 0 to 110 
degrees. However, the onset of pain was at 15 degrees motion in 
the plane of right knee extension. Consistent with           the 
Court's holding in Deluca v. Brown, the Veteran's true range of 
motion is equivalent to that which he can accomplish before 
interference from pain, or other forms of functional loss. 
Pursuant to Diagnostic Code 5261, such a finding of extension to 
15 degrees qualifies for the assignment of a 20 percent rating. 
Therefore, the evaluation for traumatic arthritis of the right 
knee is increased to     20 percent, from the date of VA 
examination. It warrants mention that prior to this time, knee 
range of motion was consistently measured at a higher level as 
not to warrant such an increase in compensation in advance of 
September 2010, particularly as a February 2008 VA orthopedic 
evaluation indicated at or near normal range of motion. Still, 
when resolving any reasonable doubt in the Veteran's favor when 
viewing the medical findings in their entirety, a significant and 
compensable worsening of right knee disability is observed from 
September 16, 2010 onwards. 

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that his service-
connected right knee disability under evaluation has caused him 
marked interference with employment, meaning above and beyond 
that contemplated by his current schedular ratings. Whereas one 
or more physicians early on noted occupational limitations 
incidental to service-connected disability, the apparent 
consensus amongst both VA and private treatment providers is that   
the Veteran would not be disqualified from generally more 
sedentary forms of employment. The July 2002 VA examination 
report is most definitive in stating that he retained the 
capacity for gainful employment. The Veteran's service-connected 
disorder also has not necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards. In the absence of 
the evidence of such factors, the Board is not required to remand 
this case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-
9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying a higher rating for right 
knee postoperative surgical residuals, but increasing to 20 
percent the rating for traumatic arthritis of the right knee 
since September 16, 2010. This determination takes into full 
account the potential availability of any additional "staged 
rating" based upon incremental increases in severity of service-
connected disability during the pendency of the claims under 
review. To the extent any greater level of compensation is 
sought,         the preponderance of the evidence is against the 
claims, and under these circumstances the benefit-of-the-doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 
See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     







ORDER

A rating higher than 30 percent for postoperative residuals of 
right knee anterior cruciate ligament reconstruction, partial 
meniscectomy, and an old patella fracture, is denied.

A rating higher than 10 percent for traumatic arthritis of the 
right knee from        March 30, 1992 to September 15, 2010 is 
denied.

A 20 percent rating for traumatic arthritis of the right knee 
from September 16, 2010 onwards is granted, subject to the law 
and regulations governing the payment of VA compensation 
benefits. 





____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


